Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 8 March 2022 has been entered. Claims 1, 4, and 5 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 23 November 2021, with the exception of the rejection under 35 USC 112 repeated below related to the recitation “a band portion having a width less than said area of minimum width of said cutting portion” as recited in claim 1. Additionally, Applicant’s amendments necessitate new objections and rejections under 35 USC 112 as set forth below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. While the drawings do show a bench “8”, to the extent that the recitation “said bench is arranged to perform a stepped feeding of a log material to be cut close to said band portion only during the passage of said band portion” requires some structure of the bench that does more than merely support the log of material, the structure of the bench “8” is not shown in sufficient detail to determine that the bench is arranged to perform a stepped feeding of the log material. Further, no actual feeding of the log material by the bench “8” is shown in the drawings. Therefore, unless any bench that supports a workpiece is necessarily ‘arranged’ as required by claim 1, the feature of “said bench is arranged to perform a stepped feeding of a log material to be cut close to 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide an antecedent basis for each of “a minimum width” and “a maximum width” of the cutting edge of the cutting portion, “a minimum width portion” of the cutting portion, and “a maximum width portion” of the cutting portion all as recited in claim 1. This issue is particularly important in the present case, where indefiniteness issue arise due to a lack of clarity regarding what particular structures are referred to by these recitations.
Claim Objections
Claim 1 is objected to because of an informality. In particular, claim 1 at line 28 recites, “a log of material”. This recitation should read – the log of material – in view of the log of material being previously introduced at line 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Page 1, lines 23-26 describes that “the aforesaid industrial bandsaws must perform out the following movements cyclically: - stepped movement, adapted to determine feeding of the log and consequent definition of the predetermined cutting length of the log;”. First, this passage is describing conventional bandsaws, rather than the inventive bandsaw. Second, this passage includes no description of a bench being arranged to perform a stepped feeding of a log, nor does this passage describe that stepping feeding occurs only during the passage of the band portion.
Page 3 at lines 24-25 describes that the inventive bandsaw includes “a bench 8 for supporting and feeding logs to be cut, provided with cradles 9 for housing the logs”. This passage includes no description of the bench being arranged to perform a stepped feeding of a log, nor does this passage describe that stepping feeding occurs only during the passage of the band portion.
Page 3 at lines 26-28 recites, “As is apparent from Figs. 3 and 4, the particular shape of the band blade 1 allows the bandsaw M, forming the subject matter of the invention, to perform the stepped movement of the logs L”. This passage describes the bandsaw M as performing the stepped movement, rather than the bench performing any stepping movement. Moreover, this only during the passage of the band portion. 
Page 4 at lines 21-23 recites, “The cutting process can take place only with movement for stepped feed of the log(s)”. This passage fails to disclose that the bench is arranged to perform the stepped feeding, and this passage also fails to disclose that the stepped feeding occurs only during the passage of said band portion.
Therefore, the recitation in claim 1 at lines 27-29 of “wherein said bench is arranged to perform a stepped feeding of a log of material to be cut close to said band portion only during the passage of said band portion” introduces new matter.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 15-17 recites, “wherein said cutting portion has a minimum width portion having a minimum width, and a maximum width portion having a maximum width” (emphasis added). In view of the claim previously requiring that the cutting edge increases continuously between “a minimum width and a maximum width” (see lines 12-14), the recitation at lines 15-17 is indefinite because it is unclear whether some new ‘minimum width’ and new ‘maximum width’ are being introduced. The use of “a” to describe the minimum and maximum width at lines 15-17 suggests that new widths are being introduced. On the other hand, it is unclear how there can be more than one ‘minimum width’ and more than one  ‘maximum width’. For example, can the ‘minimum width portion’ be a portion that excludes the earlier introduced ‘minimum width’, such that the cutting portion has a first minimum width outside the minimum width portion (the first minimum width corresponding to the minimum width introduced at lines 12-14) and a second minimum width inside the minimum width portion (the second minimum 
Claim 1 at lines 18-19 recites, “a band portion having a width less than said area of minimum width of said cutting portion”. This recitation is indefinite because it is unclear how a width can be less than an area. The units used to measure a width and the units used to measure an area are different, and therefore a width cannot be compared to an area. It is therefore unclear what aspect of the area of minimum width the width of the band portion must be less than. For example, it is unclear whether the width of the band portion must be less than a width of the area of minimum width. It is unclear whether the Applicant is intending to implicitly require that the width of the band portion is less than a width of the area of minimum width, or whether the Applicant is intending to more broadly claim that the width of the band portion is less than any aspect of the area of minimum width (such as a thickness of the area of minimum width).
Claim 1 at lines 18-19 and again at lines 20-21 recites, “said area of minimum width”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. It is unclear whether “said area of minimum width” intends to introduce a new area, or whether this limitation intends to refer to some previously introduced feature. If the latter is intended, does “said area of minimum width” refer to one of the previously introduced recitations of “a minimum width”, and if so which one? Or, does this recitation refer to the previously introduced “minimum width portion”?
Claim 1 at line 20-21 recites, “said area of maximum width”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. It is unclear whether “said area of maximum width” intends to introduce a new area, or whether this limitation intends to refer to some 
Claim 1 at lines 27-29 recites, “wherein said bench is arranged to perform a stepped feeding of a log of material to be cut close to said band portion”. The term “close” in this recitation is a relative term which renders the recitation indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how far apart the log of material can be from the band portion while still being considered “close”. For example, it is unclear whether the log of material must be sufficiently close to the band portion such that the cutting portion cuts the log of material on the next passage of the cutting portion. While this is one potential interpretation of “close”, this interpretation reads improperly limitations from the specification into the claim because the claim does not define this standard for “close”, and it not clear from the specification that this standard for “close” is intended. If this interpretation is intended, the examiner suggests reciting that the log is fed sufficiently close to the band portion for the log to be cut during a subsequent passage of the cutting portion, rather than merely reciting “close”.
Claim 1 at line 29 recites, “only during the passage of said band portion”. This recitation is indefinite because it is unclear what this recitation is modifying. Is this passage describing when the bench portion is arranged to perform the stepped feeding? Or, is this passage describing when the log of material is to be cut? The claim can be read either way. For examination purposes, the examiner interprets “only during the passage of said band portion” as describing when the bench performs the stepped feeding. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,023,448 to Bertini in view of US Pat. No. 3,259,004 to Chisholm.
Regarding claim 1, Bertini discloses a bandsaw comprising:
a shaped band blade 20 (see Fig. 3);
wherein said shaped band blade 20 consists of:
a cutting portion (see the annotated Fig. 3 below, where the ‘cutting portion’ is the entirety of the band blade 20 excluding the indicated ‘band portion’) having a linear cutting edge (see annotated Fig. 3 below; the edge is ‘linear’ because the teeth on the edge extend along a straight line),
wherein said linear cutting edge has a width (the ‘width’ being the width between the upper edge of the band blade 20 relative to Fig. 3 and a line passing along top ends of the gullets between the teeth relative to Fig. 3) that increases continuously between a minimum width and a maximum width (see annotated Fig. 3 below; note that the phantom portion of the blade shown in Fig. 2 is removed to produce the blade of Fig. 3, such that the width ‘increases continuously’; see col. 2, line 57 to col. 3, line 10);
wherein said cutting portion has a minimum width portion having a minimum width (as best understood, the ‘minimum width portion’ is a portion that includes the minimum width shown in the annotated Fig. below), and a maximum width portion having a maximum width (as best 
a band portion having a width less than said area of minimum width of said cutting portion (see annotated Fig. 3 below, where the width of the band portion at the right end of the band portion is less than the area of minimum width, given that the width of the band portion is less than every width of the area of minimum width because the width of the blade continuously decreases to the junction at 25 and 26),
wherein said band portion is arranged to connect said area of minimum width and said area of maximum width of said cutting portion in such a way that said shaped band blade 20 forms a loop (see annotated Fig. 3 below; the area of minimum width includes the ‘minimum width’ and the area of maximum width includes the ‘maximum width’), such that, when said shaped band blade 20 moves in said traveling direction, there is a passage of said band portion and a passage of said cutting portion continuously following each other (see Fig. 3; since the loop of the band blade 20 moves in a continuous path, one portion follows the other at all times during rotation of the band blade 20); and
wherein said shaped band blade 20, when moving in said traveling direction, is configured to allow a movement of said log during said passage of said band portion (this feature is met due to the narrower width of the band portion relative to the cutting portion – the band portion moves further away from an imaginary cutting line defined by the maximum width of the cutting portion, and this spacing between the band portion and the imaginary cutting line allows the log to be inserted into the space previously occupied by the cutting portion during the passage of the band portion), in such a way that said shaped band blade 20 can completely cut said log (this feature is met at least when the log has a diameter that is less than the difference in width between the maximum width and the minimum width of the cutting portion; note that no log is claimed so Bertini need not 

    PNG
    media_image1.png
    862
    1102
    media_image1.png
    Greyscale

Regarding claim 4, Bertini discloses that said linear cutting edge is a first linear cutting edge (the linear cutting edge in the annotated Fig. above is considered as a ‘first’ edge, with a ‘second edge’ being the edge opposite the indicated linear cutting edge) and said cutting portion provides a second linear cutting edge (the ‘back’ edge opposite the linear cutting edge having the teeth can be considered as a second edge, noting that the present specification at page 4, line 11 explicitly states that a cutting edge can be smooth such that the lack of teeth does not prevent the ‘back’ edge from being considered as a second cutting edge) that is arranged opposite to said first linear cutting edge with respect to said 
Bertini discloses that its shaped band blade is used in a sawing machine (see col. 3, lines 57-60), but fails to disclose any particular configuration of the sawing machine. As a result, Bertini fails to disclose: a pair of flywheels arranged to move said shaped band blade according to a traveling direction; a motor connected to at least one flywheel of said pair of flywheels; a bench for supporting and feeding a log of material to be cut; and wherein said bench is arranged to perform a stepped feeding of a log material to be cut close to said band portion only during the passage of said band portion, all as recited in claim 1. 
Chisholm in general teaches structures that form a sawing machine that drives a band saw blade for rotation. In particular, Chisholm teaches that its sawing machine includes a pair of flywheels 13 and 14 arranged to move a band blade 28 according to a traveling direction (see Fig. 1; note the arrows on the flywheels 13 and 14 indicating the traveling direction), a motor 21 is connected to the flywheel 13 of the pair of flywheels 13 and 14 (see Fig. 1 and col. 2, lines 11-15), and a bench 23 for supporting and feeding a log of material to be cut (see Fig. 1, where ‘for supporting and feeding a log of material to be cut’ is an intended use of the recited bench; the bench 23 supports a log of material to be cut at least when a user positions the log of material on the bench 23 – see, e.g. the workpiece 26 being supported on the bench 23; also, the bench 23 is for feeding the log of material when the user urges the material, such as workpiece 26, across the bench 23 to engage the blade 28). The bench 23 is arranged to perform a stepped feeding of a log of material to be cut close to said band portion only during passage of said band portion (in view of the present specification, where no particular structure of the bench is disclosed that enables the bench to be ‘arranged to perform a stepped feeding’, the broadest reasonable interpretation of this recitation in view of the present specification encompasses a bench as disclosed by Chisholm, where the bench supports the log of material to allow a user to feed the log of 
Therefore, because Bertini requires some sawing machine structure to support and rotate its blade, it would have been obvious to one of ordinary skill in the art to modify Bertini by providing Bertini with a pair of flywheels arranged to move the band blade, a motor connected to one of the flywheels, and a bench for supporting and feeding a workpiece as taught by Chisholm. The provision of the flywheels and motor is advantageous because the flywheels support the band blade for rotation and the motor can drive rotation of one of the flywheels to in turn drive rotation of the other flywheel along with the blade. The provision of the bench is advantageous because the bench provides support for a workpiece to be cut.
Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bertini in view of Chisholm as applied to claim 1 above, and further in view of US Pat. No. 3,259,004 to Chisholm.
This alternative rejection is provided to the extent that Bertini’s smooth edge defining the ‘second linear cutting edge’ as explained above is deemed to not be a cutting edge, despite the present specification explicitly stating that a cutting edge can be smooth.
For the purposes of this alternative rejection only, Bertini, as modified, is considered as failing to disclose that the cutting portion provides a second linear cutting edge that is arranged opposite to said first linear cutting edge with respect to the cutting direction of the shaped band blade as required by claim 4. 

	Therefore, it would have been obvious to one of ordinary skill in the art to configure the non-toothed edge of the blade of Bertini, as modified, as a ‘second cutting edge’ in view of the teachings of Chisholm. This modification is advantageous in order to increase the lifespan of the band blade by providing two cutting edges such that cutting can still be performed if one of the edges becomes dulled and/or to provide enhanced versatility by offering two different tooth configurations such that one of the tooth configurations can be selected to best match the type of cutting being performed (e.g., depending on the particular material forming the workpiece being cut). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertini in view of Chisholm as applied to claim 1 above, and further in view of US Pat. No. 1,711,374 to Chapman.
Bertini as modified fails to disclose that said bench comprises a cradle for housing the log of material to be cut as recited in claim 5.

    PNG
    media_image2.png
    711
    762
    media_image2.png
    Greyscale
Chapman, however, teaches a bench that includes a cradle for housing a log of material to be cut by a band saw blade (see the annotated Fig. 1 of Chapman below). Providing the bench with the cradle is advantageous because the cradle can provide lateral support for the log of material. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the bench of Bertini, as modified, with a cradle as taught by Chapman in order to provide lateral support for a material to be cut. As a result, the material steadying demands required of a user are reduced – i.e., the user can use the cradle to laterally support the workpiece instead of having to provide that support himself.
Response to Arguments
Applicant's arguments filed 8 March 2022 have been fully considered but they are not persuasive. Regarding rejections to the claims under 35 USC 112, the Applicant asserts at page 7 of the Remarks that “the issues raised by the Examiner in the rejection have been resolved by the present a width can be less than an area. Thus, the Applicant’s assertion is not persuasive in regards to this rejection under 35 USC 112.
Next, in regards to the rejection of claim 1 under 35 USC 103, the Applicant asserts at pages 8-9 of the Remarks that  neither Bertini nor Chisholm teaches or suggests a band portion in which not cutting occurs. Noting that claim 1 is an apparatus claim, as opposed to a method claim, this argument is not persuasive because it is directed to the manner of use of the claimed device, rather than the structure of the claimed device. The bandsaw of Bertini as modified by Chisholm provides a blade where the band portion does not perform cutting so long as the workpiece is only fed sufficiently close to the band blade that the cutting portion, but not the band portion, contacts the workpiece. As MPEP 2114 explains, the manner of operating a device does not differentiate an apparatus claim from the prior art. The present rejection is proper because Bertini as modified by Chisholm teaches all of the structural limitations of the claim, and in particular the band blade of Bertini as modified includes a band portion having an edge recessed or set-back relative to a maximum width portion of the band blade. This structure enables the band blade of Bertini as modified to have the band portion not perform a cutting operation even when the cutting portion does perform a cutting operation – of course, what portion of the band blade contacts work depends on where a user positions the work. As such, the Applicant’s argument is predicated on a particular manner of using the claimed bandsaw, rather than the structure of the bandsaw itself.
Further in regards to the rejection of claim 1 under 35 USC 103, the Applicant asserts  at pages 9-10 of the Remarks that claim 1 is distinguishable over Bertini as modified because claim 1 requires that automatically step feed log material only during the passage of the band portion. Instead, the present specification discloses a bench which is not described as having any role in when a log material is fed. It is consistent with the present disclosure for the bench to support the log of material and for some other structure feed the material across the bench – the present specification does not disclose what structure urges the log of material across the bench into the path of the band blade. Therefore, the broadest reasonable interpretation of a bench that “is arranged to perform a stepped feeding of a log of material to be cut close to said band portion only during the passage of said band portion” includes a bench having a workpiece supporting surface, where the bench does not interfere with the feeding of the log material. In view of this interpretation, the bench of Bertini as modified “is arranged to perform a stepped feeding of a log of material to be cut close to said band portion only during the passage of said band portion” because a user can step feed the log of material across the bench. That is, the bench of Bertini, as modified, is “arranged to perform a stepped feeding” to the same extent as disclosed in the present application. As such, the Applicant’s argument is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724